UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NIMKOFF ROSENFELD & SCHECHTER, LLP,

                                Plaintiff,

         against
                                                     CIVIL ACTION NO.: 7 Civ. 7983 (DAB) (SLC)

                                                                      ORDER
RKO PROPERTIES, LTD. and FIDELITY
INVESTMENTS,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court conducted a Telephone Conference today, January 2, 2020, regarding the

parties’ ongoing settlement negotiations. A Settlement Conference is scheduled for Friday,

January 3, 2020 at 10:00 am in Courtroom 18A, 500 Pearl Street, New York, New York. Subject

to the definitions, obligations, and restrictions imposed pursuant to Standing Order M10-468,

as revised, all attorneys attending the conference are authorized to bring their cell phones and

laptops into the Courthouse for use during the conference.

         The parties are expected to engage in good-faith negotiations before the settlement

conference and notify the Court in writing if they resolve their settlement disputes before the

conference date.


Dated:             New York, New York
                   January 2, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
